Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al., US Patent 7,499,003 hereinafter referenced as Rudolph in view of Ahn, US PGPUB 2017/0322618.

As to claim 1, Rudolph discloses a display device for a musical instrument, comprising: a touch panel; and a switcher that switches a visual appearance of the touch panel between a first appearance mode and a second appearance mode with the touch panel being in operation in both of the first appearance mode and the second appearance mode such that in a case where the touch panel is in the first appearance mode, the touch panel has a first visual appearance, and in a case where the touch panel is in the second appearance mode, the touch panel has a second visual appearance different from the first visual appearance (e.g. the correlation in idle mode of item 14 related with the rest of user interface 12 is higher than the correlation in active mode of item 14 related with the rest of user interface 12 (fig. 1)), 
wherein in a first case where the visual appearance of the touch panel is switched between the first appearance mode and the second appearance mode, a first degree of correlation between a color of the touch panel and a color of a portion of the musical instrument disposed adjacent to the touch panel in the second appearance mode is higher than a second degree of correlation between the color of the touch panel and the color of the portion of the musical instrument disposed adjacent to the touch panel in the first appearance mode, or wherein in a second case where the visual appearance of the touch panel is switched between the first appearance mode and the second appearance mode, a third degree of correlation between a pattern of the touch panel and a pattern of the portion of the musical instrument disposed adjacent to the touch panel in the second appearance mode is higher than a fourth degree of correlation between the pattern of the touch panel and the pattern of the portion of the musical instrument disposed adjacent to the touch panel in the first appearance mode (e.g. the correlation in idle mode of item 14 related with the rest of user interface 12 is higher than the correlation in active mode of item 14 related with the rest of user interface 12 (fig. 1)). 
Rudolph does not specifically disclose the appliance to be a musical instrument.
However, in the same endeavor, Ahn discloses a musical instrument which can be used in multiple modes ([0017] According to the embodiment of the present invention, it is possible to control power supplied to an electrical appliance by determining a state of a user depending on whether or not predetermined information is inputted from the user in response to an outputted event, and thus, even when the user is sleeping while reading, watching a movie, or listening to music, the electrical appliance may be efficiently powered off or a power level thereof may be lowered).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Rudolph to further include Ahn’s entertainment device controlling method in order to reduce the power consumption of the device with intention of reducing the operating cost.

As to claim 14, Rudolph discloses a method of operating a touch panel of a musical instrument, the method comprising: switching a visual appearance of the touch panel between a first appearance mode and a second appearance mode with the touch panel being in operation in both of the first appearance mode and the second appearance mode such that in a case where the touch panel is in the first appearance mode, the touch panel has a first visual appearance, and in a case where the touch panel is in the second appearance mode, the touch panel has a second visual appearance different from the first visual appearance (e.g. the appearance of item 14 in inactive mode (fig. 1) has more similar appearance to the rest of user interface 12 than active mode (fig. 2)), 
wherein in a first case where the visual appearance of the touch panel is switched between the first appearance mode and the second appearance mode, a first degree of correlation between a color of the touch panel and a color of a portion of the musical instrument disposed adjacent to the touch panel in the second appearance mode is higher than a second degree of correlation between the color of the touch panel and the color of the portion of the musical instrument disposed adjacent to the touch panel in the first appearance mode, or wherein in a second case where the visual appearance of the touch panel is switched between the first appearance mode and the second appearance mode, a third decree of correlation between a pattern of the touch panel and a pattern of the portion of the musical instrument disposed adjacent to the touch panel in the second appearance mode is higher than a fourth decree of correlation between the pattern of the touch panel and the pattern of the portion of the musical instrument disposed adjacent to the touch panel in the first appearance mode Rudolph does not specifically disclose the appliance to be a musical instrument.
However, in the same endeavor, Ahn discloses a musical instrument which can be used in multiple modes ([0017] According to the embodiment of the present invention, it is possible to control power supplied to an electrical appliance by determining a state of a user depending on whether or not predetermined information is inputted from the user in response to an outputted event, and thus, even when the user is sleeping while reading, watching a movie, or listening to music, the electrical appliance may be efficiently powered off or a power level thereof may be lowered).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Rudolph to further include Ahn’s entertainment device controlling method in order to reduce the power consumption of the device with intention of reducing the operating cost. 

 	 As to claim 2, the combination of Rudolph and Ahn discloses the display device for a musical instrument according to claim 1. The combination further discloses the switcher switches the visual appearance of the touch panel from the second appearance mode to the first appearance mode in a case where a first condition is satisfied, the first condition including detection of an operation with respect to the touch panel (Rudolph, the example informational display area 14 displays touch sensitive areas 18 used for providing user input to operate the range 10; figs. 1 and 2).  

As to claim 3, the combination of Rudolph and Ahn discloses the display device for a musical instrument according to claim 2. The combination further discloses the first condition includes execution of a predetermined function in the musical instrument (Ahn, [0006] a determination unit configured to determine whether predetermined information is inputted by a user in response to the predetermined event; and a control unit configured to control power supplied to the electrical appliance corresponding to whether the predetermined information is inputted).  

As to claim 4, the combination of Rudolph and Ahn discloses the display device for a musical instrument according to claim 2. The combination further discloses the switcher switches the visual appearance of the touch panel from the first appearance mode to the second appearance mode in a case where the first condition remains dissatisfied for a predetermined period of time (Rudolph, as shown in fig. 12 for example, the present invention as described above illustrates how the disappearing interface system operates after a period of inactivity. However, it should be noted that the disappearing function of the disappearing interface system can be manually controlled by the user by activating an input through the user interface 12).  

As to claim 5, the combination of Rudolph and Ahn discloses the display device for a musical instrument according to claim 1. The combination further discloses the switcher causes the touch panel to operate in the second appearance mode during a period in which the musical instrument is engaged in a musical performance (Ahn, [0060] Therefore, even when the user is sleeping while reading, watching a movie, or listening to music, it is possible to save electricity by efficiently blocking the power supplied to the electrical appliance or lowering the level of the power).  

As to claim 6, the combination of Rudolph and Ahn discloses the display device for a musical instrument according to claim 1. The combination further discloses the switcher changes a lighting mode of the touch panel between the first appearance mode and the second appearance mode (Rudolph, in accordance with yet another aspect, the present invention provides a disappearing interface system having an interface means and a control means connected to the interface means having at least one light-emitting diode located behind the interface means and where the control means receives a signal from the interface means and further processes the signal to reduce or increase the light intensity of the at least one light-emitting diode; col. 1, lines 50-58).  

As to claim 7, the combination of Rudolph and Ahn discloses the display device for a musical instrument according to claim 1. The combination further discloses the switcher includes a polarizer included in the touch panel, and the visual appearance of the touch panel switches between the first appearance mode and the second appearance mode depending on a position of an observer (Rudolph, FIG. 1 shows a front view of a typical range 10 that incorporates a disappearing interface system in accordance with this invention).  

As to claim 8, the combination of Rudolph and Ahn discloses the display device for a musical instrument according to claim 1. The combination further discloses the touch panel displays information to be viewable for an information presentation subject in the first appearance mode (Rudolph, item 18 of fig. 2 for example).  

As to claim 9, the combination of Rudolph and Ahn discloses the display device for a musical instrument according to claim 1. The combination further discloses the portion of the musical instrument disposed adjacent to the touch panel is an exterior member of the musical instrument (Rudolph, item 16 of fig. 2 for example).  
 
As to claim 10, the combination of Rudolph and Ahn discloses the display device for a musical instrument according to claim 1. The combination further discloses a size of a field for displaying information on the touch panel is reduced for the second appearance mode as compared to the first appearance mode (Rudolph, see the amount of information difference between fig. 1 and fig. 2).  

11-12. (canceled)  

As to claim 13, the combination of Rudolph and Ahn discloses the display device for a musical instrument according to claim 1. The combination further discloses the pattern of the touch panel is a wood pattern in the second appearance mode (in one example, a nonlinear fading effect is utilized to give the appearance that the LED light array 40 has a changing (e.g., increase or decrease) intensity in a smooth linear fashion, figs. 4-8).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        8/11/2022